Wells, J.
The agreement sought to be enforced is not complete in all its terms. It is not simply for a renewal of the lease *285The agreement does not fix the rate of rent, and does not permit it to be fixed by the reservation in the original lease. The only means of determining what it shall be, are that it is to be “ proportioned to the valuation of said premises at said time.” But no valuation is provided for, and no mode indicated by which such valuation may be obtained. If it were obtainable, the proportion would still be inadequate for its own resolution; because the terms of the corresponding ratio are uncertain. If the rent of the original lease be taken as one of those terms, the other is wanting. It does not appear by what valuation that rent was fixed.
The agreement is too uncertain and vague in its essential terms to justify the court in undertaking to conjecture what may have been intended, for the purpose of enforcing upon the parties some contract of the kind to which their writing relates.

Bill dismissed.